People v Gonzalez-Guevara (2015 NY Slip Op 04665)





People v Guevara


2015 NY Slip Op 04665


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-01201
 (Ind. No. 909/12)

[*1]The People of the State of New York, respondent, Gricelda E.
vGonzalez- Guevara, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Lisa R. Halloran of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Karla Lato of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Suffolk County (Kahn, J.), imposed November 16, 2012, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Sheehan, 106 AD3d 1112, 1113; People v Suitte, 90 AD2d 80, 86-87).
ENG, P.J., RIVERA, AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court